Citation Nr: 0925248	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO. 06-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
being due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 through 
September 1993. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. This matter was 
adjudicated by VA's Tiger Team in order to expedite the 
claim. The Agency of Original Jurisdiction is the Portland, 
Oregon, RO.

The Board notes that the Veteran appealed the denial of an 
increased rating for his back disability by way of a timely 
October 2006 Notice of Disagreement (NOD). VA issued a 
Statement of the Case (SOC) in November 2007. The Veteran, 
however, did not perfect his appeal with a VA Form 9 or other 
substantive appeal document. As such, this issue is not 
within the Board's jurisdiction and will not be discussed in 
the decision, below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran wishes to establish service connection for 
lymphoma, including as secondary to undiagnosed illness 
related to his Persian Gulf service. The most recent 
Supplemental Statement of the Case (SSOC) was issued in this 
matter in November 2007. At the time of the Veteran's March 
2009 Travel Board Hearing, he submitted voluminous new 
evidence that he wishes to be considered in support of his 
claim. At the hearing, he specifically stated that he does 
not waive Regional Office review of this material prior to 
the Board's decision. See hearing transcript at page 2. As 
such, the Board cannot decide the Veteran's claim at this 
time and must remand the matter for Regional Office review of 
the new evidence and readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim, 
considering the new evidence submitted at 
the March 2009 Travel Board Hearing. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

